DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims  1-6, 9-15, 18-24, and 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2022/0150872).

With regard to claims 1 and 28, Park teaches: A method of wireless communication performed by a base station, comprising: 
determining an estimated total amount of resources for one or more retransmissions of communications among the base station, a controller, and a device, the one or more retransmissions associated with one or more transmissions between at least two of the base station, the controller, or the device (allocate, adapt or re-allocate SL retransmission resources: paragraphs 351-362: 
[0351] Referring to FIG. 34, in general, the BS may allocate one initial Tx resource and two retransmission (ReTx) resources to the UE during one cycle (S3401). The Tx UE may receive a HARQ NACK feedback message from the Rx UE after completion of one initial transmission. Thereafter, the Tx UE may perform retransmission only once, and may receive a HARQ ACK feedback message. In this case, the Tx UE may not use only one retransmission resource allocated within the corresponding cycle, resulting in waste of resources.
[0358] In addition, the BS may adjust the number of retransmission resources using the retransmission resource usage rate reported by the Tx UE, and may reallocate the adjusted retransmission resources to the Tx UE. The BS may adjust the amount of retransmission resources from the time point located after the report reception time where the BS receives the report from the UE, and may allocate the amount of retransmission resources to the UE. Alternatively, the BS may reallocate retransmission resources that are allocated for a predetermined cycle from the report reception time where the BS receives the report from the UE to a time point of the subsequent initial transmission resources. ); and
transmitting, to at least one of the controller or the device, an indication of an allocation of resources based at least in part on the estimated total amount of resources for the one or more retransmissions (see figure 38, paragraphs 396-400.  Also see figure 35, paragraph 372-377).  

    PNG
    media_image1.png
    674
    756
    media_image1.png
    Greyscale

With regard to claim 10, Park teaches: A method of wireless communication performed by a device, comprising: 
receiving, from a base station, an indication of an allocation of resources for one or more retransmissions of communications, wherein the allocation of resources is based at least in part on a determination of an estimated total amount of resources for one or more retransmissions of communications among the base station, a controller, and the device, the one or more retransmissions associated with one or more transmissions between at least two of the base station, the controller, or the device (paragraphs 395-402, see step 3801 in figure 38); and 
communicating, with at least one of the base station or the controller, the one or more retransmissions of communications based at least in part on the allocation of resources (paragraphs 395-402: see step 3802 in figure 38).  

    PNG
    media_image2.png
    629
    659
    media_image2.png
    Greyscale

With regard to claim 19, Park teaches: A method of wireless communication performed by a controller (see paragraphs 410-412, see figure 39 ), comprising: 
receiving, from a base station, an indication of an allocation of resources for one or more retransmissions of communications, wherein the allocation of resources is based at least in part on a determination of an estimated total amount of resources for one or more retransmissions of communications among the base station, the controller, and a device, the one or more retransmissions associated with one or more transmissions between at least two of the base station, the controller, or the device (paragraphs 395-402, see step 3801 in figure 38); and 
communicating, with at least one of the base station or the device, the one or more retransmissions of communications based at least in part on the allocation of resources (paragraphs 395-402, see step 3802 in figure 38).  

With regard to claims 2 and 29, Park teaches: wherein the allocation of resources includes a first set of resources for a first link between the base station and the controller and a second set of resources for a second link between the base station and the device, the method further comprising at least one of: communicating, with the controller, one or more retransmissions of communications using the first set of resources for the first link; communicating, with the device, one or more retransmissions of communications using the second set of resources for the second link; or a combination thereof (paragraphs 356-370: resource type).  

With regard to claims 3, 11, and 20, Park teaches: wherein an amount of the allocated resources for the one or more retransmissions of communications is less than a total estimated amount of resources for retransmissions of original communications on each individual link among the base station, the controller, and the device (paragraphs 372-377: from 5 retransmission resource to 3 retransmission resources. See figure 5).  
With regard to claims 4, 12, 21, and 30, Park teaches: further comprising one or more of: evaluating one or more original transmissions of communications among the base station, the controller, and the device; identifying, based at least in part on the evaluation of the one or more original transmissions of communications, one or more retransmissions of communications, wherein a configuration of the one or more retransmissions of communications is based at least in part on the identified one or more retransmissions of communications; or transmitting, to at least one of the controller or the device, the configuration of the one or more retransmissions of communications, wherein transmitting the configuration of the one or more retransmissions of communications includes transmitting a physical downlink control channel (PDCCH) communication (paragraphs 372-377: from 5 retransmission resource to 3 retransmission resources. See figure 5).  

With regard to claims 5, 13, and 22, Park teaches: wherein the PDCCH communication includes a physical downlink shared channel (PDSCH) scheduling grant, and wherein the PDSCH scheduling grant includes at least one of: a first set of PDSCH resources allocated for one or more downlink retransmissions from the base station to the controller; a second set of PDSCH resources allocated for one or more downlink retransmissions from the base station to the device, wherein the controller switches from a receiving mode to a transmitting mode via the second set of PDSCH resources; or a third set of PDSCH resources allocated for one or more downlink retransmissions from the controller to the device (paragraphs 382-387:

[0383] In the present disclosure, a resource fallback instruction message for indicating the operation of replacing Uu UL resources with sidelink retransmission resources may include the following information.
[0384] Resource Type
[0385] >0: Sidelink only Configured Grant transmission (Tx) resources (sidelink initial transmission (Tx) resources, and sidelink retransmission resources)
[0386] >1: Mixed mode configured grant transmission (Tx) resources (sidelink initial transmission (Tx) resources, sidelink retransmission resources, and Uu UL resources)
).  
With regard to claim 6, Park teaches: wherein the PDCCH communication includes one or more of a physical downlink shared channel (PDSCH) scheduling grant or a physical uplink shared channel (PUSCH) scheduling grant, and wherein the one or more of the PDSCH scheduling grant or the PUSCH scheduling grant includes at least one of: a time gap for the controller to switch from a receiving mode to a transmitting mode; a first set of PDSCH resources allocated for one or more downlink retransmissions from the controller to the device; a second set of PDSCH resources allocated for one or more downlink retransmissions from the base station to the device; a third set of PDSCH resources allocated for one or more downlink retransmissions from the base station to the controller; a first set of PUSCH resources allocated for one or more uplink retransmissions from the device to the controller; a second set of PUSCH resources allocated for one or more uplink retransmissions from the device to the base station, wherein the controller switches from a receiving mode to a transmitting mode via the second set of PUSCH resources; or a third set of PUSCH resources allocated for one or more uplink retransmissions from the controller to the base station (paragraphs 361-387: sidelink and uplink communications).  
With regard to claims 14, and 23, Park teaches: wherein the PDCCH communication includes a physical downlink shared channel (PDSCH) scheduling grant, and wherein the PDSCH scheduling grant includes at least one of: a time gap for the controller to switch from a receiving mode to a transmitting mode; a first set of PDSCH resources allocated for one or more downlink retransmissions from the controller to the device; a second set of PDSCH resources allocated for one or more downlink retransmissions from the base station to the device; or a third set of PDSCH resources allocated for one or more downlink retransmissions from the base station to the controller (paragraphs 361-387: sidelink and uplink communications).  
With regard to claims 15, and 24, Park teaches: wherein the PDCCH communication includes a physical uplink shared channel (PUSCH) scheduling grant, and wherein the PUSCH scheduling grant includes at least one of: a first set of PUSCH resources allocated for one or more uplink retransmissions from the device to the controller; a second set of PUSCH resources allocated for one or more uplink retransmissions from the device to the base station, wherein the controller switches from a receiving mode to a transmitting mode via the second set of PUSCH resources; or a third set of PUSCH resources allocated for one or more uplink retransmissions from the controller to the base station (paragraphs 361-387: sidelink and uplink communications).    
With regard to claims 9, 18,  and 27, Park teaches: wherein the estimated total amount of resources for retransmissions of communications is at least one of a number of resource blocks or a number of symbols, and the allocation of resources includes at least one of a first set of resource blocks and/or symbols for a first link between the base station and the controller, a second set of resource blocks and/or symbols for a second link between the base station and the device, a third set of resource blocks and/or symbols for a third link between the controller and the device, or a combination thereof  (paragraphs 362-370:
[0363] Resource Type
[0364] >0: Sidelink only Configured Grant transmission (Tx) resources (sidelink initial transmission (Tx) resources, and sidelink retransmission resources)
[0365] >1: Mixed mode configured grant transmission (Tx) resources (sidelink initial transmission (Tx) resources, sidelink retransmission resources, and Uu UL resources)
[0366] Resource location information (time and/or frequency information) where sidelink initial transmission (Tx) resources are started.
[0367] Resource location information (time and/or frequency information) where sidelink retransmission resources are started.
[0368] The number of allocated sidelink retransmission resources
[0369] Resource location information (time and/or frequency information) where Uu UL resources are started.
[0370] The number of allocated Uu UL resources ).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 16-17, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2022/0150872) in view of Li et al. (US 2022/007403) .

With regard to claims 7, 16, and 25, Park teaches: wherein the device is a sensor/actuator (S/A) (paragraphs 410-411 and 459, wireless device can be a sensor) and the controller is a programmable logic controller (PLC) (paragraph 419, wireless device comprise a programmable logic devices (PLDs)) , and wherein transmitting, to at least one of the controller or the device, the indication of an allocation of resources based at least in part on the estimated total amount of resources for the one or more retransmissions (paragraphs 394-401) comprises one or more of: 
transmitting a first allocation of resources in a PDCCH communication, wherein the first allocation of resources indicates a first set of resources allocated for a first link between the base station and the PLC (paragraphs 394-401).
Although Park teaches retransmission resources message is sent to TX UE from the base station, Park does not discloses transmitting a second set of resources allocated for a second link between the base station and the S/A; (or) and subsequently retransmitting on the first link between the base station and the PLC via the first set of resources of the first allocation, retransmitting on the second link between the base station and the S/A via the second set of resources of the first allocation, or both.  
Similar to the system of Park, Li teaches scheduling information for initial and retransmission resources to Tx UE (see figure 3, paragraph 147, step 211a).  However, Li also teaches the base station also transmit the scheduling information for retransmission resources to Rx UE (see figure 3, paragraph 147, step 211b).  

    PNG
    media_image3.png
    755
    787
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have base station transmitting a second set of resources allocated for a second link between the base station and the S/A along with first allocation of resources indicates a first set of resources allocated for a first link between the base station and the PLC as taught by Li in the base station of Park in order to improve network efficiency for V2X services (Li: paragraph 5). 

With regard to claims 8, 17,  and 26, Li also teaches: further comprising: transmitting a second allocation of resources in a second PDCCH communication, wherein the second allocation of resources includes a first set of resources allocated for the first link between the base station and the PLC and a second set of resources allocated for the second link between the base station and the S/A; and subsequently retransmitting on the first link between the base station and the PLC via the first set of resources of the second allocation, retransmitting on the second link between the base station and the S/A via the second set of resources of the second allocation, or both (see figure 6: paragraphs 204-206: see steps 244a and 244b)

    PNG
    media_image4.png
    823
    606
    media_image4.png
    Greyscale


Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2022/0007337: see figure 10)
Basu Mallick et al. (US 2021/0258108: see figure 10)
Zhou et al. (US 2021/0028891: see figure 3) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6/01/2022
/MARCUS SMITH/           Primary Examiner, Art Unit 2419